FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN GIOVANNY MEJIA-URIZAR,                      No. 12-73222
AKA Luis Flores-Sifuentes,
                                                 Agency No. A200-884-064
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Juan Giovanny Mejia-Urizar, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Mejia-Urizar does not challenge the agency’s determination that his asylum

claim was time barred, nor the agency’s denial of his CAT claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived). Thus, we deny Mejia-

Urizar’s petition as to his asylum and CAT claims.

      With respect to withholding of removal, we reject Mejia-Urizar’s contention

that the BIA did not reach the question of whether the harm he suffered in

Guatemala was on account of a protected ground because it is not supported by the

record. Mejia-Urizar does not challenge the agency’s nexus finding, and does not

otherwise challenge the agency’s determination that he has failed to establish a

clear probability of future persecution in the absence of past persecution. See id.

Thus, Mejia-Urizar’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73222